DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 31 January 2022 has been entered.  Claims 7-12 and 31-34 are cancelled.  Claims 35-46 are new.  Claims 1, 26-30 and 35-46 are pending examination.
The previous rejections under 35 U.S.C. 112 (b) have been withdrawn in light of Applicants’ amendment filed 31 January 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claims 35, 37, 39, 41, 43 and 45 requires “wherein the composition is substantially free of solids” and new claims 36, 38, 40, 42, 44 and 46 require “wherein the composition is free of solids.”  
Page 5 of the original specification states: 
The term “free of solids” means that the solubility enhancing aqueous composition do not form salt crystals or other solids that remain in the respective composition over time.  The addition of materials not an element of the solubility enhancing aqueous compositions in the preparation of compositions of the present invention may affect the amount of salts and/or other solids.  As such, the term “free of solids” pertains only to the solubility enhancing aqueous composition described herein.

There is not support to claim that the composition comprising the solubility enhancing aqueous composition is “substantially free of” or “free of” solids.

Claims 26, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 26, 29 and 30, the recitation “wherein the solubility enhancing composition consists of from about 4 to about 12 percent w/w of the composition” renders the claims indefinite.   It is not clear if the solubility enhancing composition consists of a percentage of some specific composition or if the solubility enhancing composition makes up 4 to 12 percent w/w of the composition.
Regarding claim 29, the recitation “water to 100 percent w/w of the total composition” renders the claim indefinite because it is not clear what the difference is between “the composition” and “the total composition.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey et al. (US 2013/0315779) in view of Mani-López et al. (Organic acids as antimicrobials to control Salmonella in meat and poultry products”, Food Research International, 45, 2012, pp. 713-721).
claims 1, 27 and 28, Creasey et al. disclose an aqueous, acidic composition comprising: (a) an aqueous solution comprising sulfuric acid and ammonium sulfate; (b) propylene glycol; and (c) copper sulfate ([0015]-[0021], [0024]/Example 1. Control of Odors Associated with Chicken Renderings).  
Creasey et al. disclose the aqueous solution comprises 5% to 35% ammonium sulfate and 10% to 60% of high purity (i.e.  89% to about 99.9% purity) sulfuric acid.  Creasey et al. disclose that the aqueous composition is first formed as a concentrated solution and then diluted in water in a range of from 1:10 to 1:5000 and then additional components, e.g. propylene glycol are added (wherein the diluted composition comprises from about .02% to about 10% of the concentrated solution-  [0015]-[0019], [0021]).  The disclosure of Creasey et al. provides when the concentrated aqueous solution comprises 12% ammonium sulfate (g/L) and 50% sulfuric acid (ml/L), the aqueous composition would comprise about 10.3 moles per liter sulfate/ bisulfate ions, about 1.8 moles per liter of ammonium ions and about 18.8 moles per liter hydrogen ions.
Creasy et al. disclose the propylene glycol is added at 2 to 80 ml/L (i.e. 0.2 -8% v/v or approximately 0.2-8% w/w -[0021]). Given propylene glycol is simply a solvent in the aqueous composition of Creasey et al., the skilled artisan would have been motivated to adjust, in routine processing, the amount of propylene glycol in the aqueous composition to obtain the desired solubility of the active components while maintaining the sensory and functional properties.
Creasey et al. disclose the aqueous, acidic composition is useful to control odor arising from animal and plant processing and for controlling bacterial growth on surfaces ([0002],[0023]).  Creasey et al. is silent with respect to citric acid.
Mani-López et al. teach citric acid is a known antimicrobial (p. 716/1.3.2 Citric acid and citrates).  Mani-López et al. teach citric acid is known to inhibit cells through metal chelation, in 
Given Creasey et al. disclose an aqueous, acid composition useful for controlling bacterial growth on surfaces, since Mani-López et al. teach citric acid is known to inhibit pathogens and has demonstrated efficacy for pathogen control in processed meat, it would have been obvious to have added citric acid to the aqueous acid composition of Creasey et al. for its ability to inhibit pathogens associated with meat.  Moreover, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP §2144.06 I).  
The person of ordinary skill in the art would have adjusted, in routine processing, the amount of added citric acid to obtain the desired and effective control of bacterial growth with meat.
Specifically, regarding claims 27 and 28, Creasey et al. disclose wherein the aqueous composition comprises a metal ion selected from the group consisting of  copper, zinc, magnesium, manganese, nickel, iron titanium and the noble metals, e.g. silver ([0005],[0015]).   Creasey et al. disclose wherein the metal ion is generally provided as a metal sulfate ([0015]).  Creasey et al. disclose the metal sulfates are added to the aqueous composition in a concentration range of 0.5% to 30% ([0020]).
Here, the claimed amount of about 0.48% silver sulfate is considered to encompass a concentration of 0.5% as disclosed by Creasey et al.  
Response to Arguments
Applicants’ arguments filed 31 January 2022 have been fully considered but they are not persuasive.
Applicants submit “[o]nly through hindsight reconstruction would the ordinarily skilled artisan select 50% sulfuric acid, which is outside of the preferred concentration range taught by Creasey, and 12% ammonium sulfate, each as using the Office Action example (page 4).”   Applicants explain “[t]o ensure the efficacy of the Applicants’ composition, the solubility enhancing aqueous composition containing the specific ionic concentrations is limited to this concentration range.”
In response to applicants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, there is no evidence on the record demonstrating the criticality of the claimed ranges.
Applicants submit “Creasey also teaches that the pH of the compositions taught therein is about zero or less [0019] whereas the final pH of the presently claimed compositions is between about pH 5.0 and about pH 7.0, which is close to physiological pH [0102]).  Applicants explain “[a]dministering a Creasey composition having a pH of zero or less would be highly detrimental to the animal water and/or animal feeds taught in the present application.”
While Creasey et al. disclose a concentrated solution having a pH of zero or less, the reference further disclose that in use, the concentrated solution is diluted in a range of 1:10 to 
Applicants submit “the art teaches that increasing the amount of propylene glycol will solidify ammonium sulfate and copper and silver sulfate will have decreased solubility in the presence of propylene glycol.”  Applicants submit “the functional use of the claimed concentrations of propylene glycol in the present claims not only differs from that which is taught in the prior art relative to the use of propylene glycol as a solvent and, as such, nothing in the cited prior art would teach, suggest or motivate the ordinarily skilled artisan to increase the concentration from the concentration of propylene glycol taught by Creasey for the purpose of solubilization.” 
Here, the solubility or dispersion properties of propylene glycol are well known.  The skilled artisan would be motivated to adjust the concentration of propylene glycol in the composition of Creasey et al. merely to improve solubility.  It is not clear how the disclosure of Highsmith et al. (US 2002/0065198) is analogous to the present application.  Highsmith et al. is directed to stable concentrated glycol suspensions suitable for application to plants as herbicidal compositions, adjuvants in herbicidal composition or fertilizers (Abstract, [0003]).  Comparative Example 2 adds ammonium sulfate to propylene glycol in a ratio of 61.7 to 38.3 % (w/w).  The prior art of record, Creasey et al. do not disclose wherein the ammonium sulfate level would be greater than that of the propylene glycol.  In fact, by adding more propylene glycol, solubility would be expected to increase.  
Applicants submit “it is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the 
Here, the  necessary parts of the Creasey et al. reference have not been excluded, rather an embodiment of Creasey et al. has been applied from the broad disclosure of paragraph [0005] and paragraph [0024]/Example 1.  There is no evidence on the record demonstrating the unexpected properties of using the additional or equivalent compounds in Creasey et al.    
With regards to Mani-Lopez et al., Applicants submit “without a teaching, suggestion or motivation to use citric acid in live animal water and feed as a flavoring agent, there is no simple adjustment to the concentration of citric acid to be made by the ordinarily skilled artisan as there is no connection between the referenced use of citric acid and the use of citric acid in the present claims.” 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicants submit “that a reason for obviousness of the present claims, other than the recitation that some of the elements contained in the claimed invention exist in one of the cited references and that each of the cited references pertain to animals, albeit animal part rather than live animal water and feed, has not been provided.”
See rejection set forth above.  Creasey et al. clearly disclose each and every element of the claimed composition with the exception of citric acid.  Mani-Lopez et al. provides the motivation to add citric acid to the aqueous composition of Creasey et al..  Given Creasey et al. disclose an aqueous, acid composition useful for controlling bacterial growth on surfaces, since 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759